R   %




                                                    UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF FLORIDA

                                                   CASE N O.01-8100-CR-M O RENO
        UNITED STATES OF AM ERJCA,

                      Plaintiff,
        VS.

        EM ILIO A .PERE Z,

                      D efendant.
                                                                               /

                       O RD ER A DO PTIN G RE PO R T AN D R EC O M M EN DA TIO N
                           and REO UIRING PAYM ENT OF CRIM INAL FINE


               THISCAUSE camebeforetheCourtupon govemment'smotionforstatushearing ID.E.
        #1731andtheCourthavingreferredthismattertoM agistrateJudgeBruceReinhartandaReport
        andRecommendationbeingenteredID.E.#1851,itis
               ORDERED and ADJUDGED thatthe CourtADOPTS the Reportand Recom mendation

        ofM agistrate Judge Bruce Reinhart. The Defendantis required to pay the outstanding crim inal

        fine of$21,471.13 by August 14,2019. Failure to comply willresultin sanctions, including

        contem pt,w ritofbodily attaclunentand detention.

               DONE and ORDERED in M iam i-Dade County Floridathis                     day ofJuly, 2019.


                                                                      .            .we '
                                                                      ..   '
                                                            r'   .<                    ..-


                                                   FED        ..A r     NO
                                                   1-1N 1 ED'STA TES D ISTRICT JU D G E
F




    Copiesfum ishedto:

    A llcounselofrecord

    Em ilio Perez
    691 EastM ain Street
    Pahokee,Florida 33476

    Em ilio Perez
    246 EastM ain Street
    Pahokee,Florida 33476
